SchNeider, J.,
dissenting. I would deny the writ foi the reason that R. C. 3519.01, requiring a “preliminary” petition for the consideration of a summary of a proposed constitutional amendment by initiative for the purpose of including that summary on the initiative petition itself (see R. C. 3519.05), conflicts with the plain terms of Section lg, Article II of the Ohio Constitution, which requires the initiative petition to contain the title and text of the proposed amendment and sanctions no such summary of that text.
Section lg provides further that its provisions “shall be self-executing, except” that the General Assembly may pass laws “to facilitate their operation, but in no way limiting or restricting . . . such provisions. ...” (Emphasis supplied.) I cannot, help but conclude that the statu*239tory provisions for a “preliminary” petition, a summary and its approval by the Attorney General, without any time limitations placed thereon, impede and confuse rather than facilitate the precious right of initiative.
Section 1, Article II, fortifies this conclusion. It provides in no uncertain terms that the people “reserve the power . . . independent of the General Assembly to propose amendments to the Constitution and to adopt or reject the same at the polls.” (Emphasis supplied.)
The initiative provisions in state-wide matters are self-executing and any meddling therewith by the General Assembly should be viewed with distrust unless unmistakably supportive and expeditious. See Shryock v. Zanesville (1915), 92 Ohio St. 375, at pages 384, 385.
It is true that the foregoing question was not briefed. Eelators ’ counsel was questioned on the point from the bench in oral argument. He acceded to the question but indicated that relators had determined to follow R. C. 3519.-01 et seq. and were not now in a position to gainsay that determination. Respondents did not argue the point. However, this case has been decided and announced within two weeks of its commencement and time has not permitted a thorough consideration of the question. But the writ of mandamus is addressed to the sound discretion of the court and I would exercise that discretion and not allow the writ in the face of my gravest fear that to do otherwise would place my imprimatur on statutes of doubtful validity.
In view of the foregoing, it is unnecessary to reach the critical jurisdictional questions present in this case. See Merrill v. Lake (1847), 16 Ohio 373; State, ex rel. Johnson, v. Indus. Comm. (1944), 144 Ohio St. 159; State, ex rel. Miller, v. Court of Common Pleas (1949), 151 Ohio St. 397.